Citation Nr: 1546404	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to July 14, 2008, and in excess of 30 percent effective July 14, 2008, for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable rating prior to July 14, 2008, and in excess of 10 percent effective July 14, 2008, for residuals of bilateral foot stress fractures.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 2004 to August 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

These claims were previously before the Board in December 2011, when they were remanded for further development.  


FINDING OF FACT

The Veteran has withdrawn her appeal seeking entitlement to an evaluation in excess of 10 percent prior to July 14, 2008, and in excess of 30 percent effective July 14, 2008, for GERD; entitlement to a compensable rating prior to July 14, 2008, and in excess of 10 percent effective July 14, 2008, for residuals of bilateral foot stress fractures; entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome; and entitlement to TDIU.
 
 
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of seeking entitlement to an evaluation in excess of 10 percent prior to July 14, 2008, and in excess of 30 percent effective July 14, 2008, for GERD; entitlement to a compensable rating prior to July 14, 2008, and in excess of 10 percent effective July 14, 2008, for residuals of bilateral foot stress fractures; entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome; and entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received by the Board on January 27, 2015, the Veteran indicated that she wished to withdraw the issues currently on appeal - entitlement to an evaluation in excess of 10 percent prior to July 14, 2008, and in excess of 30 percent effective July 14, 2008, for GERD; entitlement to a compensable rating prior to July 14, 2008, and in excess of 10 percent effective July 14, 2008, for residuals of bilateral foot stress fractures; entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome; and entitlement to TDIU.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2015); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable).

As of January 27, 2015, the Board had not yet issued a final decision on those issues. 

Because the Veteran has expressed her desire to terminate her appeal for the above-enumerated benefits, in light of the fact that the Veteran is already rated at 100 percent disabled, and because the Board had not yet promulgated a decision on her appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b) (2015).  
 
If the Board is in error as to the Veteran's intent to have her claims dismissed, the Veteran can file an appropriate statement seeking reconsideration of the Board's dismissal of her claims. 
The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal as to the issues of entitlement to an evaluation in excess of 10 percent prior to July 14, 2008, and in excess of 30 percent effective July 14, 2008, for GERD; entitlement to a compensable rating prior to July 14, 2008, and in excess of 10 percent effective July 14, 2008, for residuals of bilateral foot stress fractures; entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome; and entitlement to TDIU is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).
  
ORDER

Claim for entitlement to an evaluation in excess of 10 percent prior to July 14, 2008, and in excess of 30 percent effective July 14, 2008, for GERD is dismissed.

Claim for entitlement to a compensable rating prior to July 14, 2008, and in excess of 10 percent effective July 14, 2008, for residuals of bilateral foot stress fractures is dismissed.

Claim for entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.

Claim for entitlement to TDIU is dismissed.


____________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


